Exhibit 10.7

BANK OF THE CAROLINAS CORPORATION

135 Boxwood Village Drive

Mocksville, North Carolina 27028

July 15, 2014

TFO Financial Institutions Restructuring Fund II LLC

555 5th Avenue, 6th Floor

New York, NY 10017

Ladies and Gentlemen:

Reference is made to that certain Stock Purchase Agreement, dated as of July 15,
2014 (the “Purchase Agreement”), between Bank of the Carolinas Corporation, a
North Carolina corporation (the “Company”) and the purchasers identified on the
signature pages thereto (the “Purchasers”). In connection with the execution and
delivery of the Purchase Agreement, the Company and TFO Financial Institutions
Restructuring Fund II LLC (“TFO”) are contemporaneously entering into this
agreement (the “Side Letter Agreement”) and, as such, the parties hereto
acknowledge and agree that this Side Letter Agreement shall remain in full force
and effect notwithstanding the execution and delivery of the Purchase Agreement.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Purchase Agreement.

The Company and TFO hereby agree as follows:

1. Reimbursement for Legal Expenses. The Company shall pay the reasonable legal
fees and expenses of counsel to TFO, not to exceed $20,000, incurred by TFO in
connection with the transactions contemplated by the Transaction Documents,
which amount shall be paid directly by the Company to counsel for TFO at the
Closing or paid by the Company to such counsel upon termination of this
Agreement so long as such termination did not occur as a result of a material
breach by TFO of any of their obligations hereunder (as the case may be).

2. Conflicting Terms. This Side Letter Agreement constitutes a valid and binding
agreement of the Company and TFO and shall survive the execution and delivery of
the Purchase Agreement. In the event of any conflict between the provisions of
this Side Letter Agreement and the provisions of the Purchase Agreement, the
provisions of this Side Letter Agreement shall prevail and be given effect.

3. Counterparts. This Side Letter Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, with the
same effect as if all parties had signed the same document. All such
counterparts will be deemed an original, will be construed together and will
constitute one and the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Side Letter Agreement as of
the date first above written.

 

Very truly yours, BANK OF THE CAROLINAS CORPORATION By:  

/s/ Stephen R. Talbert

Name:   Stephen T. Talbert Title:   CEO and President

ACCEPTED AND AGREED as of

the date first written above by the undersigned,

thereunto duly authorized

 

TFO Financial Institutions Restructuring Fund II LLC By:  

/s/ Adel Al Mangour

  Name: Adel Al Mangour   Title: Director of the Managing Member